Per Curiam : These cases arise out of the same proceeding, which was an application to the Superior Court, at its March term, 1871, by the collector of the city "of Chicago, for judgment upon a special assessment warrant, in the matter of widening Wabash Avenue, to the width of 100 feet, from Douglas Place to Egan Avenue. The entire record of the proceedings was put in evidence, from which it appears that there was no competent proof of the notice of making the assessment, nor any proof dehors that record. This is fatal to the judgment under the objection made to the application. Rich v. Chicago, 59 Ill. 286. The collector was unauthorized to apply for judgment. Hills v. Chicago, 60 Ill. 86. The judgments will be reversed and the causes remanded. Judgments reversed.